DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Reciept of the  Preliminary Amendment dated October 3, 2022 is acknowledged. Claims 34-62 are pending in this application. Claims 1-33 have been cancelled. Claims 34-62 are new.  All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Infroamtion DIslcosure Statements filed on July 10, 2021 (3); August 18, 2021; January 24, 2022; April 22, 2022; and August 23, 2022 is acknowledged. Signed copies are attached to this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,292,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a multiparticulate composition and a capsule comprising the multiparticulate composition with an overlapping composition of the patented claims of a core of levodopa, a mucoadhesive coating/layer, and an enteric coating/layer. An additional immediate release layer is also included. The instant claim differ from the patented claims in that they do not recite dissolution profiles, however, absent a showing of evidence to the contrary, the instantly claimed formulation would have the same functionality as the patented claims.  Additionally, administration of the instant composition would necessarily also treat the method recited in the patented claims.

Claims 34-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,688,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a multiparticulate composition and a capsule comprising the multiparticulate composition with an overlapping composition of the patented claims of a core of levodopa, a mucoadhesive coating/layer, and an enteric coating/layer. An additional immediate release layer is also included. The instant claim differ from the patented claims in that they do not recite dissolution profiles, however, absent a showing of evidence to the contrary, the instantly claimed formulation would have the same functionality as the patented claims.  Additionally, administration of the instant composition would necessarily also treat the method recited in the patented claims.
Claims 34-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,973,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a multiparticulate composition and a capsule comprising the multiparticulate composition with an overlapping composition of the patented claims of a core of levodopa, a mucoadhesive coating/layer, and an enteric coating/layer. An additional immediate release layer comprising levodopa and carbidopa is also included. Additionally, administration of the instant composition would necessarily also treat the method recited in the patented claims.

Claims 34-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,987,313. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a multiparticulate composition and a capsule comprising the multiparticulate composition with an overlapping composition of the patented claims of a core of levodopa, a mucoadhesive coating/layer, and an enteric coating/layer. Additionally, administration of the instant composition would necessarily also treat the method recited in the patented claims.

Claims 34-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,357,733. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a multiparticulate composition and a capsule comprising the multiparticulate composition with an overlapping composition of the patented claims of a core of levodopa, a mucoadhesive coating/layer, and an enteric coating/layer. An additional immediate release layer comprising levodopa and carbidopa is also included. Additionally, administration of the instant composition would necessarily also treat the method recited in the patented claims.

Allowable Subject Matter
All claims are currently rejected over the Double Patenting Rejections. The closest prior art is that of Hsu et al. (US 2012/0177731) which was applied in the parent application, 15/092,086 and discloses a multiparticulate controlled release oral solid dosage form of levodopa comprising:
i. a controlled release component comprising a mixture of levodopa, a decarboxylace inhibitor, and rate controlling excipient; 
ii. a carboxylic acid component; and 
iii. an immediate release component comprising a mixture of levodopa and a decarboxylase inhibitor (abstract). 
Levodopa is used to treat Parkinson’s disease and is considered the “gold standard” treatment (paragraph 0003). 
The formulation can further comprise excipients such as surfactants, lipophilic vehicles, and hydrophilic vehicles (paragraph 0059), plasticizers, lubricants, and disintegrant (paragraph 0061). 
The rate controlling excipient may be an enteric polymer or a mixture of more than one type of enteric polymers (paragraph 0052). In a preferred embodiment, the controlled release component comprises a core of levodopa and decarboxylase inhibitor coated with one or more enteric polymers (paragraph 0054).  The rate controlling excipients include ethyl cellulose and Eudragit (a methacrylic acid polymer). 
Hsu does not teach a coating or layer of a mucoadhesive polymer over the core of the multiparticulates. 
 There is no teaching, suggestion, or motivation within the art to add a mucoadhesive material coating over the core. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615